DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on April 21, 2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of all groups is sufficiently related such that a search of one group would encompass a search for all groups (no serious search burden).  This is not found persuasive because the restriction is based upon lack of unity of invention.  The restriction of groups is proper because the related subject matter does not make a contribution over the prior art in view of Noguchi et al. (US Patent No. 5,135,336).  It is also worth noting that Examiner does not agree with the characterization of the subject matter and related search.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 7 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “substantially intersects the rotational axis” in Line 3.  The metes and bounds of substantially intersecting the rotational axis are not clearly delineated.  Appropriate correction required.
Claim 4 recites “a groove” in Line 2.  Yet, claim 1 already sets forth “a groove” in Line 12.  Therefore, it is unclear whether the groove recited in claim 4 is the same as that in claim 1 or a different groove.  Appropriate correction required.
Claim 5 recites “arranging the insert such that the main cutting edge is formed along an intersection between the front surface and the top surface” in Lines 9-10.  The arranging of the insert is not what forms the cutting edge so this is a bit of a misnomer.  It is more that the cutting edge is formed as claimed but the arrangement has no impact on the formation of the cutting edge.  Appropriate correction required.
Claim 7 recites “a second mid-plane” in Line 3.  Yet, there is no recitation of a first mid-plane such that it is unclear whether there is a first mid-plane or not.  Appropriate correction required.
Claim 7 recites the limitation "the opposite third and fourth surfaces" in Lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what feature the third and fourth surfaces are attributed.  Appropriate correction required.
Claim 11 recites “a machine interface of a machine tool” in Lines 4-5.  It is unclear whether this is the same machine interface and machine tool recited in claim 1 or a different machine interface and machine tool.  Appropriate correction required.
Claim 12 recites “a machine interface” in Lines 4-5.  It is unclear whether this is the same machine interface recited in claim 1 or a different machine interface.  Appropriate correction required.
Claim 13 recites “a machine interface” in Line 5.  It is unclear whether this is the same machine interface recited in claim 1 or a different machine interface.  Appropriate correction required.
Claim 13 recites “a distance between the coupling portion and the blade portion can be chosen over a continuous range.”  The metes and bounds of this limitation are not clearly delineated.  It is not clear how the distance between the coupling portion and blade portion is capable of being chosen over a range, let alone a continuous range.  Additionally, the phrase “can be” infers an option, which creates a further lack of clarity.  Appropriate correction required.
Claim 14 recites “third and fourth surfaces” in Lines 3-4.  The claim does not include first and second surfaces such that it is unclear whether first and second surfaces are required or not.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US Patent No. 6,715,386 B2) in view of the Applicant’s Admitted prior Art (AAPA).
(Claim 1) Maier suggests a method for cutting a groove of a predetermined groove width in a work piece in the disclosure of a cutoff or grooving tool in Figure 9.  The method includes the steps of: providing a metallic work piece (4) having a peripheral surface (Figs. 4-6, showing workpiece in chuck of a lathe); providing a grooving tool (Fig. 9) including a blade portion (24) 
The AAPA discloses feeding a blade portion (2) of a grooving tool (1) into a rotating workpiece (18, 31, 24) having a rotational axis (A).  The grooving tool cuts a groove into the workpiece (Figs. 1-4; Written Description at pages 12-13).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Maier with the grooving operation as taught by the AAPA in order to form a groove in or cut off a part of a workpiece.
(Claim 2) Maier discloses a tool for cutting off (Col. 7, Lines 26-27).  It is inherent that in the cutting off operation done on a lathe that the cutting edge intersect the rotational axis of the workpiece.  It is worth noting that the grooving operation is not really grooving at the point of cutoff as no groove is left over.
(Claim 5) Maier discloses an insert (21) with a top surface and an opposite bottom surface, a front surface and an opposite rear surface, a first side surface and an opposite second side surface (see annotated Fig. 9 below).  The method includes positioning the insert (21) such that the front surface is facing the feed direction (X-axis direction in Fig. 6) and such that the bottom surface is facing the machine interface (26; Fig. 6); arranging the insert (21) such that the main cutting edge (22) is formed along an intersection between the front surface and the top surface (annotated Fig. 9 below); and selecting the insert (21) such that a distance between the front surface and the rear surface is less than a distance from the peripheral surface of the work piece to the rotational axis (Fig. 6).  see also (AAPA Fig. 4).

    PNG
    media_image1.png
    772
    872
    media_image1.png
    Greyscale

(Claim 6) The modified method of Maier discloses an insert for cutting off that is less than the radius of the workpiece.  As such, the insert would be entirely within the groove during the grooving/cutting off operation.  see (Maier Fig. 6; AAPA Fig. 4).
(Claim 7) The method includes moving the grooving tool (along the X-axis direction in Fig. 6) such that a second mid-plane (plane parallel to directional arrow 12 in Fig. 9) of the blade portion moves closer to the rotational axis of the workpiece (4).  The second mid-plane of the blade portion is substantially equidistant between opposite third and fourth surfaces (surface of blade portion under the front of insert and the opposing surface).
(Claim 8) The modified method of Maier includes the step of arranging the grooving tool such that the main cutting edge (22) is substantially parallel to the rotational axis (Figs. 6, 9).
(Claim 9) The step of arranging the grooving tool such that the blade portion (24) is more elongated in a first direction parallel to the tangential cutting force than in a second direction, where the second direction is perpendicular to the tangential cutting force and perpendicular to the rotational axis (annotated Fig. 9 below).

    PNG
    media_image2.png
    621
    851
    media_image2.png
    Greyscale

(Claims 10 and 14) The modified method of Maier includes the steps of selecting the grooving tool such that the blade portion includes opposite first and second surfaces (annotated Fig. 9 below), wherein the blade width is defined as a shortest distance between the first and second surfaces; opposite third and fourth surfaces (annotated Fig. 9 below); a fifth surface and an opposite blade portion end (annotated Fig. 9 below), wherein the blade width is substantially constant from the fifth surface up to the blade portion end (annotated Fig. 9 below); and an insert seat separating the third surface and the fifth surface (annotated Fig. 9 below); selecting the grooving tool such that the insert (21) comprises a rake face (on top surface), and a main clearance surface (on front surface); positioning the insert (21) in the insert seat such that the main clearance surface and the third surface are facing the same direction (annotated Fig. 9 below); an   d arranging the blade portion (24) such that a shortest distance from the fifth surface to the opposite blade portion end is greater than a shortest distance from the third surface to the fourth surface (annotated Fig. 9 below).

    PNG
    media_image3.png
    621
    851
    media_image3.png
    Greyscale

(Claim 11) The modified method of Maier includes the steps of selecting the grooving tool (Fig. 9) such that the grooving tool includes a coupling portion (25) suitable to be connected .
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US Patent No. 6,715,386 B2) in view of the Applicant’s Admitted prior Art (AAPA) further in view of Wertheim (US Patent No. 5,775,854).
(Claim 3) While the movement of the main cutting edge towards the rotational axis along a straight path is inherent to grooving and cutoff operations, the modified method in the Maier reference does not explicitly disclose the straight path.
Wertheim discloses a grooving or cutoff operation with movement of the main cutting edge towards the rotational axis along a straight path (Fig. 2).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Maier with the grooving operation as taught by Wertheim in order to cut a straight groove and/or efficiently cut off a part of the workpeice leaving flat surfaces on the remaining portion of the workpiece and the part cut off.
(Claim 4) It is also inherent that the width of the cutting edge defines the width of the groove and the walls of the groove are perpendicular to the rotational axis.  Yet, the explicit disclosure is easily found within the prior art.  Wertheim discloses the width of the cutting edge defining the width of the groove and the walls of the groove being perpendicular to the rotational axis (Fig. 2).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Maier with the grooving operation as taught by Wertheim in order to cut a straight groove and/or efficiently cut off a part of the workpeice leaving flat surfaces on the remaining portion of the workpiece and the part cut off.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maier (US Patent No. 6,715,386 B2) in view of the Applicant’s Admitted prior Art (AAPA) further in view of Hyatt et al. (US Patent No. 7,416,372 B2).
The modified method of Maier includes the steps of selecting the grooving tool (Fig. 9) such that the grooving tool includes a coupling portion (25) suitable to be connected to a machine interface (13, 26); and connecting the coupling portion to a machine interface of a machine tool that is a lathe (Fig. 6).  Maier does not explicitly disclose a computer numerical control (“CNC”) lathe.
Hyatt et al. discloses a CNC lathe (Col. 3, Lines 16-17).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Maier with a lathe actuated by CNC as disclosed by Hyatt et al. in order to provide automated control to the cutting operations.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maier (US Patent No. 6,715,386 B2) in view of the Applicant’s Admitted prior Art (AAPA) further in view of Zinner (US Patent No. 5,031,492).
The modified method of Maier includes the steps of selecting the grooving tool such that the grooving tool includes a tool block (19); arranging the tool block such that the tool block includes a coupling portion (25) arranged to be connected to a machine interface (13, 26).  While it isn’t ultimately clear what is meant by the grooving tool being arranged such that a distance between the coupling portion and the blade portion can be chosen over a continuous range, the blade portion is fixed in place via screws such that it is immovable while in its connected state such that a distance is incapable of being changed.
Zinner discloses means (3) for clamping a blade portion that permits the blade portion to be adjusted along its holder slot (Figs. 1, 2).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Maier with means for providing adjustment as suggested by Zinner in order to provide adjustment flexibility of the blade portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN RUFO/Primary Examiner, Art Unit 3722